—Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered March 18, 1996, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years and imposing a mandatory surcharge of $150, unanimously affirmed.
We perceive no abuse of sentencing discretion.
Defendant’s challenge to mandatory surcharge is premature (People v Ramirez, 208 AD2d 381, lv denied 84 NY2d 1037). Concur—Milonas, J. P., Rosenberger, Nardelli, Rubin and Tom, JJ.